        Case 1:18-cv-07291-VSB-RWL Document 37 Filed 11/06/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  AVALON HOLDINGS CORP.,

                         Plaintiff,                            No. 18-cv-7291 (VSB)

                          v.                                   (ECF Case)

  GUY GENTILE and
  MINTBROKER INTERNATIONAL, LTD.,

                          Defendants.
Related to:
  NEW CONCEPT ENERGY, INC.

                         Plaintiff,                            No. 18-cv-8896 (VSB)

                          v.                                   (ECF Case)

  GUY GENTILE and
  MINTBROKER INTERNATIONAL, LTD.,

                          Defendants.

                    JOINT R. 26(f) REPORT OUTLINING DISCOVERY PLAN

               Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, the parties conferred

on November 1, 2019, and jointly submit this report outlining certain positions and agreements

with respect to the parties’ discovery plan in the above-referenced action.

(A)     Changes to be made in the timing, form, or requirement for disclosures under
        R. 26(a), including a statement of when initial disclosures were made or will be made.

               No changes are currently anticipated. Plaintiffs have made their initial disclosures

on October 28, 2019. Defendants will make their initial disclosures on or before November 15,

2019.
      Case 1:18-cv-07291-VSB-RWL Document 37 Filed 11/06/19 Page 2 of 3



(B)     Subjects on which discovery may be needed, when
        discovery should be completed, and whether discovery should be
        conducted in phases or be limited to or focused on particular issues.

                The parties anticipate that discovery will be needed to confirm the execution of

trades in Plaintiffs’ securities as reported by the Defendants. Defendants assert that relevant

information will need to be sought from Plaintiffs, third-party brokers, clearing firms, and

providers of settlement services, in addition to records within the Defendants’ possession.

Defendants also state that they intend to call an expert on trade clearing.

                Plaintiffs propose that it may be efficient to divide these cases into two stages—the

first to resolve issues related to Defendants’ liability; and the second to resolve the amount of each

Defendant’s liability. The first stage will involve discovery of facts that the Defendants contend

absolve them of liability for particular trades (e.g., trades that were executed but not settled), so as

to enable the parties and the Court to review whether these transactions trigger Section 16(b)

liability as a matter of fact or law. The second stage will involve discovery of the terms of

Defendants’ transactions for Section 16 “matching” purposes to determine the amount of each

Defendant’s required disgorgement to the respective Plaintiffs. Defendants do not agree to taking

the unusual step of bifurcating discovery on the basis that information bearing on the nature of the

trades at issue and the potential 16(b) liability therefrom cannot be reasonably separated.

(C)     Any issues about disclosure, discovery, or preservation of electronically
        stored information, including the form or forms in which it should be produced.

                The parties agree that any relevant and discoverable ESI that is responsive to

requests for production, reasonably related to Plaintiffs’ claims or Defendants’ defenses,

reasonably accessible, and maintained in the ordinary course of business, will be produced in

searchable PDF format. The parties also agree to provide a copy of any excel files or other data in

native format. The parties will address any issues regarding ESI during the course of discovery.



                                                                                                      2
      Case 1:18-cv-07291-VSB-RWL Document 37 Filed 11/06/19 Page 3 of 3



(D)    Issues about claims of privilege or of protection as trial-preparation
       materials, including, if the parties agree on a procedure to assert these claims
       after production, requests to include their agreement in an order under F.R.E. 502.

               The parties agree that disclosure of privileged materials will not affect the

disclosing party’s right to assert the applicable privilege as provided under F.R.E. 502.

(E)    Changes to be made in the limitations on discovery imposed
       under these rules or by local rule; other limitations to be imposed.

               None contemplated at this time.

(F)    Other orders to be requested under Rule 26(c), or under Rules 16(b) or (c).

               None contemplated at this time.

Dated: New York, NY
       November 6, 2019

s/ Danielle McLaughlin                                s/ Miriam Tauber
 _________________________________                    _________________________________
Danielle McLaughlin                                   Miriam Tauber
Robert S. Landy; Adam Ford;                           MIRIAM TAUBER LAW PLLC
 FORD O’BRIEN LLP                                     885 Park Ave. 2A
 575 Fifth Ave. 17th Fl.                              New York NY 10075
 New York NY 10017                                    Tel.: (323) 790-4881
 Tel.: (212) 256-1047                                 Email: MiriamTauberLaw@gmail.com
 Email: RLandy@FordOBrien.com
         AFord@FordOBrien.com                          David Lopez, Esq.
         DMcLaughlin@FordOBrien.com                    LAW OFFICES OF DAVID LOPEZ
                                                       PO Box 323, 171 Edge of Woods Rd.
 Attorneys for Defendants                              Southampton, NY 11969
 Guy Gentile and MintBroker Internatl., Ltd.           Tel.: (631) 287-5520
                                                       Email: DavidLopezEsq@aol.com
                                                       Attorneys for Plaintiffs
                                                       Avalon Holdings Corp.
                                                       and New Concept Energy, Inc.
 SO ORDERED:

 __________________________________                Dated: ____________________________
 Hon. Vernon S. Broderick




                                                                                             3
